On Behearing.
New Trial — Newly Discovered Evidence — Presumption—Negligence.
2. Every presumption that he could have secured the testimony for the former trial will be indulged against the movant for a new trial on the ground of newly discovered evidence; hence he must negative any negligence on his part.
New Trial — Newly Discovered Evidence — Affidavit—Particularity.
3. Affidavits filed in support of a motion for a new trial on the ground of newly discovered evidence should state with particularity what was done toward obtaining the new evidence, and how and when it was discovered, so as to give the adverse party an opportunity to traverse the statements made in the affidavit.
New Trial — Newly Discovered Evidence — Affidavit—Insufficiency.
4. A statement in an affidavit filed in support of a motion for a new trial on the ground of newly discovered evidence, that the movant has made inquiry of every person he thought might know anything about the case, is insufficient.
New Trial — Newly Discovered Evidence — Duty of Trial Court.
5. It is incumbent upon the trial court, on the hearing of a motion for a new trial on the ground of newly discovered evidence, to take into consideration the weight and importance of the new evidence, its bearing in connection with the evidence on the former trial, and even the credibility of the witnesses.
New Trial — Newly Discovered Evidence — Cumulative—Different Result on ReTrial.
6. A motion for a new trial on the ground of newly discovered evidence will not be granted, unless it clearly appears that such evidence is not cumulative merely, but makes it clearly probable that it will produce a different result on re-trial.
New Trial — Newly Discovered Evidence — Trial Court — Presumptions.
7. The trial court, having heard the testimony given by the witnesses ore tenus and observed their conduct and demeanor on the witness «tand, is in a better position to weigh it than is the appellate court, and the presumption will be indulged, in the absence of any showing to the contrary, that its action in passing upon a motion for a new trial on the ground of newly discovered evidence, was based upon a due consideration of these conditions.
New Trial — Newly Discovered Evidence — Trial Court — Discretion.
8. Applications for new trials on the ground of newly discovered evidence are addressed to the sound, legal discretion of the trial judge, and his action thereon will not be disturbed on appeal, except for a clear and unmistakable abuse of such discretion.
ME,. COMMISSIONED CLAYBEEG-
prepared the opinion for the court.
Upon the original hearing of this case the court decided that the affidavits of newly discovered evidence were of such charae*479ter as to warrant tlie granting to appellant of a new trial in the court below. Tlie court, upon motion, granted a rehearing upon this point alone. Upon the rehearing, counsel for the state talce the position that these affidavits are insufficient to entitle appellant to a new trial. It is but fair to the court, and to the commissioner who prepared the former opinion, to say that the attorneys for the state on the former argument treated the question of the sufficiency of these affidavits very briefly. Had they then made as full a presentation of this question as they do now, the result would have been different. The record on appeal is very voluminous, and we were not aided in its examination upon this point by such references thereto as are now presented. For this reason the record was misapprehended in some respects, and some of the language of the opinion was not sufficiently guarded.
The affidavit of John Kempfer is as follows: “John Kemp-fer, being first duly sworn, on oath deposes and says that he is a resident of Butte City, Silver Bow county, Montana, and that he was acquainted with Charles Colbert for several years prior to his death; that, on several occasions prior to the death of said decedent, said decedent had spoken to him about a certain will which he, the said decedent, had executed during the year 189G, in which said will Frederick W. Scheuer and Lillian E. Burton, now Lillian E. Fluke, were the sole beneficiaries, and that the said will was signed by the said Charles Colbert and by John Woolbeater and William Ackerman as witnesses; that the said decedent, Colbert, had conversed with this affiant on several occasions concerning the said will during his lifetime, and had shown the same to him; and that this affiant was familiar with its contents, substantially, by reason of the fact of the said Colbert’s having shown the same to him, and having seen the same, together with the names of the persons attached thereto as witnesses, in addition to the name of the said Charles Colbert. Affiant further says that, some time prior to the death of the said Charles Colbert, he left the city of Butte, Montana, and removed to East Helena, in Lewis and Clarke county, in said *480state, and remained there until about the 8th day of March, A. D. 1901, which was subsequent to the date of said Charles Colbert’s death; that upon his return he occupied a house on a portion of the Emory placer claim, the property of the said Charles Colbert, near a certain house or cabin occupied at that time by John Woolbeater, the proponent of the so-called Wool-beater-Lippincott will in this cause; that a short time after his return from East Helena, and after the date of his occupation of said house on the said Emory placer claim, the said John Woolbeater called on him, and, in á conversation concerning the death of Charles Colbert, which had previously occurred, this affiant asked the said Woolbeater, in substance, what had become of the will made by Colbert during the year 1896, in which the said Frederick W. Scheuei’, or Freddie Scheuer, and Lillian E. Burton, or Lillie Burton, were named as beneficiaries, and that thereupon the said Woolbeater withdrew the said will from his pocket and showed it to this affiant, who thereupon looked at it, read it over, and saw that it was the same paper which had been shown to him by the said Colbert during his lifetime, and was in the same condition as when last shown to him by the said Charles Colbert previous to his death, said paper bearing the genuine signature of Charles Colbert as testator, and the names of John Woolbeater and William Ackerman as witnesses. Affiant further says that the said paper was dated in the year 1896, and was signed as hereinbefore stated, and was written with a pen and ink upon ordinary legal-cap paper, and was the same paper that had been previously shown to him. Affiant further says that he never mentioned said matters to any one until after the trial of the above action. Affiant further says that the said paper was in existence, as hereinabove stated, at least three weeks or a month subsequent to the date of Charles Colbert’s death, and was in the possession of said John Woolbeater, intact, at that time.”
The affidavit of Frederick W. Scheuer is as follows: “Frederick W. Scheuer, being first duly sworn, deposes and says that he is one of the contestants of the so-called Woolbeater-Lippin*481eott will, offered for probate in the above-entitled action, and that he is the proponent of the so-called Scheuer-Eluke will, which was offered for probate as a lost will in the said cause; that since the date, of the said trial, and the dismissal of his petition to have the said lost will probated, he has discovered evidence as to the existence of said will subsequent to the death of said Charles Colbert, deceased, which said evidence he -was unable to discover prior to the time of said trial, and the dismissal of his petition and contest, although he had inquired of different persons living in the vicinity, and every ¡person whom he thought had any knowledge of the facts or circumstances surrounding the death of said Charles Colbert, and as to whether or not the said will offered by him for probate was in existence at and subsequent to the date of his said death; that he was unable to discover any other evidence than that which was offered upon the trial. Affiant further says that since the date of said trial he has discovered that John Kempfer, an acquaintance of said Charles Colbert, deceased, and also of said John Woolbeater, saw the will offered by this affiant for probate in the possession of said John Woolbeater about three weeks or a month subsequent to the date of said Colbert’s death; that the said Woolbeater showed the said will to the said Kempfer, and that the said Kempfer recognized the same as being the will which had been shown to him by Charles Colbert during his lifetime; and that the said Kempfer had read the said will previous to the death of said Charles Colbert, and had seen the signatures attached thereto, and was familiar with the contents thereof, as this affiant is informed and believes. Affiant further says that the said Kempfer never told him, or any one representing him, prior to the date of said trial, or prior to the date of the dismissal of affiant’s petition to have the said lost will probated, that he had any knowledge concerning the execution, existence or possession of said will by Woolbeater subsequent to Colbert’s death, and that therefore he could not produce the said witness upon the trial of said cause, or produce his evidence. Affiant further says that he herewith presents, as part of his *482motion for a new trial, tbe affidavit of tbe said John Kempfer, showing the facts that he is familiar with concerning the execution of said will by the said Charles Colbert during his lifetime, and showing the conversation had by Kempfer with Colbert concerning the same, and showing the existence of the said will subsequent to Colbert’s death, the same being in the possession of John Woolbeater subsequent to said time. Affiant further says that, if a new trial is granted in this cause, he can produce the said John Kempfer as a witness upon the trial hereof, and produce evidence showing the facts stated in the affidavit of said John Kempfer, herewith filed, and referred to in support of affiant’s motion for a new trial, and that he can also show by the said witness that the said will was in existence subsequent to the date of the death of Charles Colbert. Wherefore affiant asks that a new trial be granted in this cause.”
The affidavit of Mrs. Eluke was identical with the affidavit of Scheuer, above quoted, and need not herein be set forth.
Before considering the affidavit of Kempfer, it is necessary to ascertain whether, by the affidavits of appellants, reasonable diligence is shown on their part to discover before the former trial the testimony which they say Kempfer will now give. A careful consideration of the contents of these affidavits, and the adjudications of our own and various courts of last resort, leads ns irresistibly to the conclusion that they do not disclose the exercise of such diligence as is contemplated by Section 11Y1 of the Code of Civil Procedure. We lately had occasion to investigate the question of reasonable diligence in a case of similar character, and, after citing numerous authorities, wé announced the following rule: “Under these authorities, it was incumbent upon plaintiffs to show that they had been guilty of no laches, and that failure to produce the evidence on the trial could not be imputable to lack of diligence on their part. They must make strict proof of diligence, and a general averment of its existence is insufficient. Whether reasonable diligence has been used is a question to be determined by the court upon the affidavits presented, and therefore these affidavits should state with particu*483larity what acts were performed. They should show what diligence was used, how the new evidence was discovered, why it was not discovered before the trial, and such other facts as make it clear that the failure to produce the evidence was not their own fault, or because of want of diligence on their part.” (Nicholson v. Metcalf, 31 Mont. 276, 78 Pac. 483.)
The movant for a new trial on the ground of newly discovered evidence must set forth such facts as will enable the court to determine whether reasonable diligence was exercised. Every presumption that he could have secured the testimony for the former trial will be indulged against him. He must therefore negative any negligence. The question being one. for the court, as to whether reasonable diligence was exercised, and this question having to he determined upon the affidavits filed, great care should be exercised in their preparation. They should set forth such facts as will enable the court to determine whether reasonable diligence was exercised. They should state in detail and with particularity what was done by the parties with reference to obtaining the new evidence, how and when it was discovered, etc., and thus give the adverse party the opportunity to traverse the statements if desirable. The reason of this rule is well stated in Baker v. Joseph, 16 Cal. 173 : “The temptations are so strong to make a favorable showing, after a defeat in an angry and bitter controversy involving considerable interests, and the circumstance that testimony has just been discovered, when it is too late to introduce it,-so suspicious, that courts require the very strictest showing to be made of diligence and all other facts necessary to give effect to the claim.”
The affidavit of Seheuer discloses that since the former trial “he has discovered evidence as to the existence of said will subsequent to the death of said Charles Colbert, deceased, which said evidence he was unable to discover prior to the time of said trial, * * * although he had inquired of difféernt persons living in the vicinity, and every person whom he thought had any knowledge of the facts or circumstances surrounding 'the death of said Charles Colbert, and as to whether or not the said *484will offered, by him for probate was in existence at and subset quent to the date of his said death; that he was unable to discover any other evidence than that which was offered upon the trial.” This affidavit further discloses “that the said Kempfer never told him, or any one representing him, prior to the date of said trial, or prior to the date of the dismissal of affiant’s petition to have the said lost will probated, that he had any knowledge concerning the execution, existence or-possession of said will by 'Woolbeater subsequent to Colbert’s death, and that therefore he could not produce the said witness upon the trial of said cause, or produce his evidence.” As above stated, the affidavit of Mrs. Eluke is identical with that of Scheuer. This is the only showing of exercise of reasonable diligence that is found in the affidavits.
It is well settled that a statement in an affidavit that the party has made inquiry of every person he thought might know anything about the case is insufficient. (Smith v. Williams, 11 Kan. 104; Patterson v. Collier, 77 Ga. 292, 3 S. E. 119; Toney v. Toney, 73 Ind. 34; Flersheim M. Co. v. Gillespie, 14 Okl. 143, 77 Pac. 183; Keisling v. Readle, 1 Ind. App 240, 27 N. E. 583; Richter v. Meyers, 5 Ind. App. 33, 31 N. E. 582; Hines v. Driver, 100 Ind. 315.) The opinion in the last case cited is very exhaustive and very able, and we refer to it for a full discussion of the point under consideration.
It will be noticed that there is no showing -that Kempfer did not live in the immediate vicinity of the residence of Colbert for a time commencing a few weeks after his death up to the trial of the ease. Tie states in his affidavit that he returned to Butte about the 8th day of March, 1901, and resided on the property formerly owned by Mr. Colbert. Appellants show no excuse for not inquiring of him what he knew in regard to the matter, if anything, or that they were not aware of his residence in the vicinity. To use the language of the Supreme Court of Indiana: “Eor all we know, from his affidavit, the two persons whose affidavits he produces may have been his nearest neighbors and his intimate friends, with whom he had frequently had *485consultations about the case.” (Graham v. Payne, 122 Ind. 403, 24 N. E. 216.) It is not shown how soon after the trial, or by what means, this evidence was discovered. It may have been discovered by the diligence of appellants or their attorneys, spurred on by defeat, soon after the trial. If this is true, they might possibly have discovered it before the trial, by the exercise of the same diligence. (Kansas City M. & B. R. Co. v. Phillips, 98 Ala. 159, 13 South. 65.)
The facts set forth in the affidavit of Kempfer are contradicted in some respects by the testimony given at the trial. When the motion for a new trial was presented to the court below, there was before that court for consideration all the evidence given on the trial of the case, and in this evidence we find the contradictions above referred to. Therefore the language used in the former opinion that these affidavits are uncontradicted and import verity is not sustained by the record.
It wTas the duty of the "trial court, on the hearing of the motion for a new trial, “to take into consideration the weight and importance of the new evidence, its bearing in connection with the evidence on the former trial, and even the credibility of the witnesses.” (State v. Stain, 82 Me. 472, 20 Atl. 72; Leyson v. Davis, 17 Mont. 220, 293, 42 Pac. 775, 31 L. R. A. 429.) But again, a motion for a -new trial should not be granted on newly discovered evidence unless such evidence makes it clearly probable that it will produce a different result on the retrial. (State v. Hardee, 28 Mont. 18, 72 Pac. 39.) AYhile this rule was doubtless in the mind of the writer of the opinion upon the former hearing of this case, it is not stated with exactness, but in language which might mislead.
In Commonwealth v. Flanagan, 7 Watts & S. 415, the Supreme Court of Pennsylvania say: “After verdict, when the motion for a new trial is considered, the court must judge, not only of the competency, but of the effect of evidence. If, with the newly discovered evidence before them, the jury ought not to come to the same conclusion, then a new trial may be granted; otherwise they are bound to refuse the application. And in *486Lewellen v. Parker [4 Ohio, 5] it is ruled that in considering the motion, the court will not inquire whether, taking the newly discovered testimony in connection with that exhibited on the trial, a jury might he induced to give a different verdict; but whether the legitimate effect of such evidence would require a different verdict. The question, therefore, is (supposing all the testimony, new and old, before another jury) not whether they might, but whether they ought to, give another verdict.” This language is quoted with approval by the Supreme Court of Maine in State v. Stain, supra, and a long list of authorities is cited, supporting the doctrine. While the rule thus stated is more stringent than the one we have adopted, the quotation has been given to show the position of other courts.
The court below heard the testimony given on the trial from the mouths of the witnesses, observed their conduct and demeanor on the witness stand, and had better means of weighing the testimony than this court possesses. It is to be presumed, in the absence of any showing to the contrary, that the court below considered all these conditions in passing upon the motion for a new trial.
One singular circumstance referred to in the affidavit of Kempfer deserves attention in this connection. He states that one Woolbeater showed him the Colbert will, made in favor of appellants, after March 8, 1901, and subsequent to Colbert’s death. The record discloses that prior to this time, and on February 21, 1901, Woolbeater had filed a will for probate purporting to have been executed by Colbert in his own and Lippincott’s favor,, and the petition for such probate had not been heard. This statement strikes us as being so unreasonable that it is not worthy of belief, and we are inclined to think that, in all probability, a jury, in passing upon its truth, would be impressed in the same manner. We cannot say, from an examination of the record, that a different result would have been clearly probable, had the new trial heen granted.
Applications for new trial on the ground of newly discovered evidence are addressed to the sound legal discretion of the trial *487judge, and his action thereon will not be disturbed on appeal, except for a clear and unmistakable abuse of such discretion. This court, in State v. Brooks, 23 Mont. 146, 161, 57 Pac. 1038, 1043, quotes with approval the following language from People v. Demasters, 109 Cal. 607, 42 Pac. 236 : “We can see no abuse of discretion on the part of the court below in denying defendant’s motion for a new trial, made upon the ground of newly discovered evidence. As has been repeatedly held hy this court, a motion for a new trial is addressed to the sound legal discretion of the trial court, and the action of the latter will not be disturbed, except in an .instance manifesting a clear and unmistakable abuse of such discretion. This rule is peculiarly applicable to an application based upon the ground of newly discovered evidence, which not only involves an enlarged discretion in the trial court, but has never been looked upon with favor, but rather with distrust. (Hobler v. Cole, 49 Cal. 250; Arnold v. Skaggs, 35 Cal. 684.) To entitle the plaintiff to a new trial on this ground, it must appear, among other things, that the new evidence be not cumulative, merely; that it be such as to render a different verdict reasonably probable upon a retrial; and that the evidence could not with reasonable diligence have been discovered and produced at the trial. 1 Hayne on New Trial and Appeals, Sec. 88.” (See, also, Murray v. Heinze, 17 Mont. 353, 358, 359, 42 Pac. 1057, 43 Pac. 714.)
We are therefore of the opinion that the judgment and order appealed from he affirmed, and so advise.
Per Curiam. — Eor the reasons stated in the foregoing opinion, the judgment and order are affirmed.

Affirmed.